Case 5:19-cv-00718-PRW Document 23 Filed 03/19/20 Page 1 of 4

AQ Y8A (Rev. 12/13) Subpoena to Testify ata Deposition ina Civil Action

UNITED STATES DISTRICT COURT

for the

Western District of Oklahoma

TAMMY COVINGTON and JEFFREY COVINGTON
Plaintiff
¥v.
CSAA FIRE AND CASUALTY INSURANCE, d/b/a

AAA FIRE AND CASUALTY INSURANCE CoO., INC.
Defendant

Civil Action No, 19-cv-00718-PRW

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: lan Rupert, c/o Douglas J. Shelton & Erica R. Mackey
(Namie of person to whom dis subpoenc is directed)

aw 7 estimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify ata
deposition to be taken in this civil action. If you are an organization, you must designate one or more ofiicers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or

those set forth in an attachment:

 

Place: Shelton Walkley Mackey Date and Time:
7701 S. Western Ave., Ste. 201 ;
2020 10:00
Oklahoma City, Oklahoma 73139 03/27/2020 10:00 am

 

 

 

 

The deposition will be recorded by this method: _ stenographic means sosvemey nt

O Production. You, ov your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the

material:

 

The following provisions of Fed. R, Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject te a subpoena; and Rule 45(e) and (g), relating te your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 03/12/2020 _
CLERK OF COURT
OR

fis
Signature of Clerk or Deputy Clerk if Attovney’s signature
The name, address, e-mail address, and telephone number of the atlorney representing fname of party) ee
CSAA FIRE AND CASUALTY INSURANCE , who issues or requests this subpoena, are:
Joshua K. Hefner, Ryan Whaley Coidiron Jantzen Peters & Webber PLLC, 460 N. Wainut Ave. OKC, OK 73104,
jhefner@ryanwhaley.com, 405-239-6040

Notice to the person who issues or requests this subpoena
if this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it js

directed. Fed. R. Civ. P. 45{a)(4).
Case 5:19-cv-00718-PRW Document 23 Filed 03/19/20 Page 2 of 4

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No, 19-cv-00718-PRW

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P, 45.)

L received this subpoena for (name of individual and title, if'any)

df 1 served the subpoena by delivering a copy to the named individual as follows: lot

Cevriicd mort, verry yeceivt requested

on (date) S/\ le / Z020 30

 

on (date)

 

(1 | returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ __0.00

I declare under penalty of perjury that this information is true.

pate: 2/14 [2020 \A ak We

Server's signature

‘eae moet _[ Paracgal

Printed name and title

4t00 a Wainus hve:

oe,
Bea

Server's address

Additional information regarding attempted service, etc.:
 

Case 5:19-cv-00718-PRW Document 23 Filed 03/19/20 Page 3 of 4

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civif Action (Page 3)
. Federal Rule of Civil Procedure 45 (c), (d)}, (e), and (g) (Effective 12/1/13)

{c) Piace of Compliance.

(1) For @ Trial, Hearing, or Deposition. A subpoena may command a
person 10 aitend a trial, hearing, or deposition only as follows:
(A} within $00 miles of where the person resides, is employed, or
segularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts busiviess in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery, A subpoena may command:

(A) production of documenis, electronically stored information, or
tangible things af a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises al the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions, A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena, The court for the district where compliance is required must
enforce this duty and impose an appropriate satiction—which may include
lost eamings and reasonable aitomey’s fees—on a party or atlorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Nor Required. A person commanded Lo produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection untess also commanded to appear for a deposition,
hearing, or trial,

(B) Objections, A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling aay or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested,
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. [fan objection is made,
the following rules apply:

(f) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Guashing or Modifving a Subpoena.

{A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

{i) tails to allow a reasonable time to comply;

{ii} requires a person to comply beyond the geographical limits
specified in Rule 45{c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv} subjects a person to undue burden.

(B) When Permitted. To protect a person subject to cr affected by a

subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secrat or other confidential research, development,
or commercial information; or

Gi} disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the experi's
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3 8}, the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(3) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(if) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responiling to a Subpoena.

(2) Producing Documents or Electronicaily Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents, A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Produeing Electronically Stored Information Noi Specified.
[fa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in # form or forms in
which it is ordingrily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form, The
person responding need not produce the same electronically stored
information in more than one form,

(D) Jnaccessible Electronically Stored Information, The person
responding teed not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show thet the information is not
reasonably accessible because of undue burden or cost. [f thet showing is
made, the court may nonetheless order discovery from such sources ifthe
requesting party shows good cause, considering the limitations ef Rule
26(b)(2C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection,

(A) Information Withheld, A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(#} expressly make the claim; and

(il) describe the nature of the withheld documents, communications, or
tangible things ia a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) dnformation Produced. Vf information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claini may notify any party
that received the information of fhe claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has: must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is

resolved,

{g} Contempt.

The court for the district where compliance is required—and also, after a
mation is transferred, the issuing court—rsay hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoeta materials, see Fed. R. Civ. P. 45(a) Comunittee Note (2013).

 

 
Case 5:19-cv-00718-PRW Document

SENDER: COMPLETE THIS SECTION

® Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

23 Filed 03/19/20 Page 4 of 4

COMPLETE THIS SECTION ON DELIVERY

 

 

A. Sanaa.

DO Agent
x A Cady, Se
B. Regeived by (Printed Name)

 

Wel Corby [AIT Tee

 

“ Douglas J. Shelton
Erica R. Mackey
Shelton Walkley Mackey
7701 S. Western Ave., Suite 201
Oklahoma City, OK 73139

D. Is delivery address different from item 1? OC Yes
If YES, enter delivery address below: O No

 

 

 

UOT A

9590 9402 3299 7196 6594 88

 

Do Rattan Rinne STenmadnw fame mainsinn Inbal

 

3. Service Type C Priority Mail Express®

O Adult Signature C Registered Mail™
O Adult Signature Restricted Delivery O Registered Mail Restricted
Certified Mail@ Dell
ertified Mail Restricted Delivery 0 Retum Receipt for
Merchandise

O Collect on Delivery
CO Gollect on Delivery Restricted Delivery O Signature Confirmation™

CO Insured Mail O Signature Confirmati
POL? 1450 O00e 2584 2710 o insures Mail Restricted Delivery Restricted Delivery ™"
(over $500)

 

PS Form 3811, July 2015 PSN 7530-02-000-9053

U.S. Postal Service”

Domestic Return Receipt :

CERTIFIED MAIL® RECEIPT

Domestic Mail Only

 

__ For delivery information, visit our website at www.usps.co

 

 
 

 

Certified Mail Fee
$

 

(Return Receipt (hardcopy)

(Return Receipt (electronic) $
certified Mail Restricted Delivery $
(Adult Signature Required $
(Adult Signature Restricted Delivery $

Extra Services & Fees (check box, add fee as appropriate)
wo

Postmark
Here

 

aia

Douglas J. Shelton
Erica R. Mackey

Total Pc

7O1L? au OO00e 25464 2710

Gil, Sa

 

 

Shelton Walkley Mackey
. 7701 S. Western Ave.,
Oklahoma City, OK 73139

Suite 201

See Reverse for Instructions

 

PS Form 3800, April 2015 PSN 7530-02-000-3047
